


Exhibit 10.01


Omnibus Nonqualified Plan Amendment


WHEREAS, Citigroup Inc. and its consolidated subsidiaries (the “Company”)
sponsor nonqualified deferred compensation plans for their U.S. employees that
qualify as “top hat plans” under section 201(2) or “excess benefit plans” under
section 201(7) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), including but not limited to, the Supplemental ERISA
Compensation Plan of Citibank, N.A. and Affiliates and the Citicorp Deferred
Compensation Plan (all such nonqualified plans are hereinafter collectively
referred to as a “Plan” or the “Plans”); and


WHEREAS, the Company desires to amend the Plans, effective as of June 2, 2014,
to provide that benefits may be forfeited or subject to recovery, in whole or in
part, in the circumstances specified in this Omnibus Nonqualified Plan
Amendment, to the extent not already so provided by a Plan, provided, however,
that this Omnibus Nonqualified Plan Amendment shall not apply to the extent it
would cause a Plan to lose its grandfathered status under section 409A of the
Internal Revenue Code of 1986, as amended (“Code”);


NOW, THEREFORE, each Plan is hereby amended to add the following section to each
Plan, effective as of June 2, 2014:




“Forfeiture Provisions, Including Forfeiture for Cause and Clawbacks
Notwithstanding any provision of the Plan to the contrary:
(a) Material Adverse Outcome. A participant will forfeit all or a portion of his
or her Plan benefit if the Company determines, in its sole discretion, that the
participant has had “significant responsibility” for a “material adverse
outcome” for the Company or any of its businesses or functions.
(b) General Clawback. A participant’s Plan benefit, in whole or in part, will be
forfeited if the Company determines, in its sole discretion, that the
participant (1) engaged in behavior constituting misconduct or exercised
materially imprudent judgment that caused harm to any of the Company’s business
operations, or that resulted or could result in regulatory sanctions (whether or
not formalized), (2) failed to supervise or monitor individuals engaging in, or
failed to properly escalate behavior constituting, misconduct (whether or not
gross misconduct) in accordance with the Company’s policies regarding the
reporting of misconduct, or who exercised materially imprudent judgment that
caused harm to any of the Company’s business operations, or




--------------------------------------------------------------------------------




(3) failed to supervise or monitor individuals engaging in, or failed to
properly escalate, behavior that resulted or could result in regulatory
sanctions (whether or not formalized).
(c) Citi Clawback. A participant’s Plan benefit, in whole or in part, will also
be forfeited if the Company, in its sole discretion, determines that the
participant (1) is responsible, in whole or in part, for the preparation or
issuance of materially inaccurate publicly reported financial statements, (2)
knowingly engaged in providing materially inaccurate information relating to
publicly reported financial statements, (3) materially violated any risk limits
established or revised by the Company’s senior management and/or risk
management, (4) engaged in competition during employment by the Company with the
Company’s business operations, (5) breached any obligation that the participant
owes to the Company, or his or her duty of loyalty to the Company, (6) engaged
in an act that is determined to be materially injurious to the Company, or (7)
engaged in “gross misconduct” under the Company’s guidelines.
(d) Administrative Provisions. Notwithstanding the foregoing or anything herein
to the contrary, distribution to the participant (or in the event of his or her
death, his or her beneficiary), of his or her Plan benefit will be suspended
pending an investigation and determination into whether there may be
circumstances that could result in forfeiture pursuant to the preceding
paragraphs. If it is determined subsequent to a distribution being made to a
participant (or in the event of his or her death, his or her beneficiary), that
a distribution should not have been made pursuant to this section, the
participant or his or her beneficiary will be obligated to return or repay to
the Company the amount of the distribution plus interest thereon. The Company
has the exclusive discretionary authority to determine and define “significant
responsibility”, “material adverse outcome”, “gross misconduct” and all other
undefined terms in this section, and to make all other decisions regarding the
interpretation and application of this section, including but not limited to,
determining the amount of the participant’s Plan benefit that will be forfeited
and the rate of interest to be applied to the amount to be repaid to the Plan.
The forfeiture provisions set forth in this section shall be enforceable as to
benefits accrued prior to June 2, 2014 to the extent permissible under
applicable law. In no event shall this amendment be applied to the extent it
would cause the Plan to lose its grandfathered status under Code section 409A.”




